United States Court of Appeals
                                                                    Fifth Circuit
                                                                   F I L E D
                   UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                          September 30, 2004

                                                                Charles R. Fulbruge III
                             No. 03-11169                               Clerk
                           Summary Calendar


                     UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                 versus

                         PAULETTE McTIZIC,
                  also known as Paulette Metizic,

                                                    Defendant-Appellant.


          Appeal from the United States District Court
               for the Northern District of Texas
                       (4:03-CR-36-ALL-Y)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Paulette   McTizic,   who   pleaded   guilty   to   bank    fraud,     in

violation of 18 U.S.C. § 1344, contests her sentence.           McTizic was

sentenced, inter alia, to 77 months imprisonment.               A district

court’s application of the Sentencing Guidelines is reviewed de

novo; its factual findings, only for clear error.           E.g., United

States v. Cabrera, 288 F.3d 163, 168 (5th Cir. 2002).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     McTizic claims the district court erred by engaging in “double

counting” by relying on the “same facts” to impose both a four-

level increase under U.S.S.G. § 3B1.1(a), for McTizic’s role as a

“leader” or “organizer” of the offense and a two-level increase

under U.S.S.G. § 2B1.1(b)(8)(c), for the “sophisticated means” used

to commit the offense. “Double counting” under the guidelines is

prohibited only if it is expressly forbidden by the guidelines

being applied.    See United States v. Jones, 145 F.3d 736, 737 (5th

Cir. 1998); U.S.S.G. § 1B1.1, comment. (n.4).       Neither § 3B1.1 nor

§ 2B1.1 prohibit the cumulative application of the guidelines.

     To the extent McTizic contests the imposition of the four-

level organizer/leader increase under § 3B1.1(a), she has not

established that the district court erred in concluding that the

increase was warranted by her recruiting public employees to

provide information crucial to the bank-fraud scheme and by her

manufacturing    fraudulent   checks   and   identification   documents.

See United States v. Stevenson, 126 F.3d 662, 664 (5th Cir. 1997).

                                                              AFFIRMED




                                   2